     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 1 of 10 Page ID #:33



 1    Douglas A. Gravelle (SBN 166110)
      Hinson Gravelle & Adair LLP
 2    28470 Avenue Stanford, Suite 350
      Valencia, CA 91355
 3    Telephone: (661) 294-0116
      Facsimile: (661) 294-0134
 4    gravelle@hinsongravelle.com
 5    Attorneys for Defendant
      Thrifty Oil Co.
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9

10
      JAMES RUTHERFORD, an individual, )         Case # 3:18-cv-02857-AJB-LL
                                             )
11                                           )   ANSWER AND AFFIRMATIVE
                   Plaintiff,                )   DEFENSES OF THRIFTY OIL CO.
12                                           )
            vs.                              )   ACTION FILED: DEC. 20, 2018
13                                           )   TRIAL DATE: NOT SET
      USA GAS, a business of unknown         )
      form; THRIFTY OIL CO., a California ))     [IMPROPER VENUE OBJECTION
14
                                                 SET FORTH IN AFFIRMATIVE
15    corporation; and DOES 1-10, inclusive, )   DEFENSE #6]
                                             )
16                                           )
                   Defendants.               )
17                                           )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
21

22
                   Thrifty Oil Co. (“Defendant”), answering the unverified Complaint

23
      (“Complaint”) of James Rutherford (“Plaintiff”) for itself and no other defendants,

24
      hereby admits, denies and alleges as follows:

25
                   1.     Defendant lacks sufficient knowledge or information to admit

26
      or deny the allegations in paragraph 1 of the Complaint and on that basis denies all

27
      such allegations.

28
                   2.     To the extent the allegations in paragraph 2 of the Complaint
      are purported restatements of the law, a response is not required. Defendant lacks

                                            1
                 Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 2 of 10 Page ID #:34



 1
      sufficient knowledge or information to admit or deny all other allegations in
 2
      paragraph 2 of the Complaint and on that basis denies all such allegations.
 3
                    3.    Defendant admits it is a California corporation and held a fee
 4
      interest in the real property commonly known as 401 E. 6th Street, Beaumont,
 5
      California (“Property”) on January 18, 2018 and May 17, 2018. Except as
 6
      specifically admitted in the immediately preceding sentence, Defendant denies all
 7
      other allegations in paragraph 3 of the Complaint.
 8
                    4.    Defendant admits it is a California corporation and currently
 9
      holds a fee interest in the Property. Except as specifically admitted in the
10
      immediately preceding sentence, Defendant denies all other allegations in
11
      paragraph 4 of the Complaint.
12
                    5.    Defendant denies all the allegations in paragraph 5 of the
13
      Complaint.
14
                    6.    Defendant denies all the allegations in paragraph 6 of the
15
      Complaint.
16
                    7.    Defendant lacks sufficient knowledge or information to admit
17
      or deny the allegations in paragraph 7 of the Complaint and on that basis denies all
18
      such allegations.
19
                    8.    Defendant admits, based upon the allegations in the Complaint,
20
      that the Court has original jurisdiction to hear the ADA claims alleged in this
21
      lawsuit. Except as specifically admitted above, Defendant lacks sufficient
22
      knowledge or information to admit or deny all other allegations in paragraph 8 of
23
      the Complaint and on that basis denies all other allegations therein.
24
                    9.    Defendant admits, based upon the allegations in the Complaint,
25
      that the Court has supplemental jurisdiction to hear the California law claims
26
      alleged in this lawsuit (without conceding that the Court should exercise such
27
      supplemental jurisdiction). Except as specifically admitted above, Defendant lacks
28




                                              2
                   Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 3 of 10 Page ID #:35



 1
      sufficient knowledge or information to admit or deny all other allegations in
 2
      paragraph 9 of the Complaint and on that basis denies all other allegations therein.
 3
                   10.       Defendant denies that venue is proper in the Southern District
 4
      of California (where this case is docketed despite the fact the caption of the
 5
      Complaint refers to the Central District of California). According to paragraph 10
 6
      of the Complaint, venue is allegedly proper based upon the location of the real
 7
      property. However, the real property is located in Beaumont, California, which is
 8
      in Riverside County and the Central District of California, not the Southern District
 9
      of California (where this case is presently docketed). In filing this Answer,
10
      Defendant does not waive its objection that venue is improper. Defendant lacks
11
      sufficient knowledge or information to admit or deny all other allegations in
12
      paragraph 10 of the Complaint and on that basis denies all other allegations
13
      therein.
14
                   11.       Defendant lacks sufficient knowledge or information to admit
15
      or deny the allegations in paragraph 11 of the Complaint and on that basis denies
16
      all such allegations.
17
                   12.       Defendant admits the service station at the Property is a facility
18
      open to the public, a place of public accommodation, and a business establishment.
19
      Defendant lacks sufficient knowledge or information to admit or deny all other
20
      allegations in paragraph 12 of the Complaint and on that basis denies all other
21
      allegations therein.
22
                   13.       Defendant lacks sufficient knowledge or information to admit
23
      or deny the allegations in paragraph 13 of the Complaint and on that basis denies
24
      all such allegations.
25
                   14.       Defendant lacks sufficient knowledge or information to admit
26
      or deny the allegations in paragraph 14 of the Complaint and on that basis denies
27
      all such allegations.
28




                                             3
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 4 of 10 Page ID #:36



 1
                   15.    To the extent the allegations in paragraph 15 are purported
 2
      restatements of the law, a response is not required. Defendant lacks sufficient
 3
      knowledge or information to admit or deny all other allegations in paragraph 15 of
 4
      the Complaint and on that basis denies all such allegations.
 5
                   16.    To the extent the allegations in paragraph 16 are purported
 6
      restatements of the law, a response is not required. Defendant lacks sufficient
 7
      knowledge or information to admit or deny all other allegations in paragraph 16 of
 8
      the Complaint and on that basis denies all such allegations.
 9
                   17.    Defendant lacks sufficient knowledge or information to admit
10
      or deny the allegations in paragraph 17 of the Complaint and on that basis denies
11
      all such allegations.
12
                   18.    Defendant lacks sufficient knowledge or information to admit
13
      or deny the allegations in paragraph 18 of the Complaint and on that basis denies
14
      all such allegations.
15
                   19.    Defendant lacks sufficient knowledge or information to admit
16
      or deny the allegations in paragraph 19 of the Complaint and on that basis denies
17
      all such allegations.
18
                   20.    Defendant lacks sufficient knowledge or information to admit
19
      or deny the allegations in paragraph 20 of the Complaint and on that basis denies
20
      all such allegations.
21
                   21.    Defendant lacks sufficient knowledge or information to admit
22
      or deny the allegations in paragraph 21 of the Complaint and on that basis denies
23
      all such allegations.
24
                   22.    Defendant lacks sufficient knowledge or information to admit
25
      or deny the allegations in paragraph 22 of the Complaint and on that basis denies
26
      all such allegations.
27

28




                                             4
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 5 of 10 Page ID #:37



 1
                   23.    Defendant lacks sufficient knowledge or information to admit
 2
      or deny the allegations in paragraph 23 of the Complaint and on that basis denies
 3
      all such allegations.
 4
                   24.    Defendant lacks sufficient knowledge or information to admit
 5
      or deny the allegations in paragraph 24 of the Complaint and on that basis denies
 6
      all such allegations.
 7
                   25.    Defendant lacks sufficient knowledge or information to admit
 8
      or deny the allegations in paragraph 25 of the Complaint and on that basis denies
 9
      all such allegations.
10
                   26.    To the extent the allegations in paragraph 26 are purported
11
      restatements of the law, a response is not required. Defendant lacks sufficient
12
      knowledge or information to admit or deny the allegations in paragraph 26 of the
13
      Complaint and on that basis denies all such allegations.
14
                   27.    Defendant lacks sufficient knowledge or information to admit
15
      or deny the allegations in paragraph 27 of the Complaint and on that basis denies
16
      all such allegations.
17
                   28.    Defendant lacks sufficient knowledge or information to admit
18
      or deny the allegations in paragraph 28 of the Complaint and on that basis denies
19
      all such allegations.
20
                   29.    Defendant incorporates by reference the responses contained in
21
      paragraphs 1 through 28 of this Answer as though set forth fully herein.
22
                   30.    To the extent the allegations in paragraph 30 are purported
23
      restatements of the law, a response is not required. Defendant lacks sufficient
24
      knowledge or information to admit or deny all other allegations in paragraph 30 of
25
      the Complaint and on that basis denies all other allegations therein.
26
                   31.    To the extent the allegations in paragraph 31 are purported
27
      restatements of the law, a response is not required. Defendant lacks sufficient
28




                                             5
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 6 of 10 Page ID #:38



 1
      knowledge or information to admit or deny all other allegations in paragraph 31 of
 2
      the Complaint and on that basis denies all other allegations therein.
 3
                   32.    Defendant lacks sufficient knowledge or information to admit
 4
      or deny the allegations in paragraph 32 of the Complaint and on that basis denies
 5
      all such allegations.
 6
                   33.    To the extent the allegations in paragraph 33 are purported
 7
      restatements of the law, a response is not required. Defendant lacks sufficient
 8
      knowledge or information to admit or deny all other allegations in paragraph 33 of
 9
      the Complaint and on that basis denies all other allegations therein.
10
                   34.    Defendant lacks sufficient knowledge or information to admit
11
      or deny the allegations in paragraph 34 of the Complaint and on that basis denies
12
      all such allegations.
13
                   35.    Defendant incorporates by reference the responses contained in
14
      paragraphs 1 through 34 of this Answer as though set forth fully herein.
15
                   36.    To the extent the allegations in paragraph 36 are purported
16
      restatements of the law, a response is not required. Defendant lacks sufficient
17
      knowledge or information to admit or deny all other allegations in paragraph 36 of
18
      the Complaint and on that basis denies all other allegations therein.
19
                   37.    Because Defendant denies it violated the Plaintiff’s rights under
20
      the ADA, Defendant denies it violated the Unruh Civil Right Act and denies it is
21
      liable for damages thereunder, and also denies all other allegations in paragraph
22
      37.
23
                   38.    Defendant lacks sufficient knowledge or information to admit
24
      or deny the allegations in paragraph 38 of the Complaint and on that basis denies
25
      all such allegations.
26

27

28




                                             6
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 7 of 10 Page ID #:39



 1
                        AFFIRMATIVE DEFENSES OF DEFENDANT
 2
                              FIRST AFFIRMATIVE DEFENSE
 3
                                              (Waiver)
 4
                   1.     Plaintiff has waived his right to proceed against Defendant
 5
      and/or some of his damages because of his acts and/or omissions.
 6
                             SECOND AFFIRMATIVE DEFENSE
 7
                                            (Estoppel)
 8
                   2.     Plaintiff is estopped from proceeding against Defendant
 9
      because of Plaintiff’s acts and/or omissions.
10
                              THIRD AFFIRMATIVE DEFENSE
11
                                        (Unclean Hands)
12
                   3.     Plaintiff is barred from seeking relief against Defendant
13
      because of his acts and/or omissions.
14
                             FOURTH AFFIRMATIVE DEFENSE
15
                                    (Lack of Standing to Sue)
16
                   4.     Plaintiff lacks standing to sue Defendant on all or some of the
17
      causes of action.
18
                              FIFTH AFFIRMATIVE DEFENSE
19
                                 (Failure to Mitigate Damages)
20
                   5.     Plaintiff has failed to take reasonable steps to mitigate his
21
      damages, if any.
22
                              SIXTH AFFIRMATIVE DEFENSE
23
                                        (Improper Venue)
24
                   6.     According to the Complaint, venue is allegedly proper based
25
      upon the location of the real property. However, the real property is located in
26
      Beaumont, California, which is in Riverside County and the Central District of
27
      California, not the Southern District of California (where this case is presently
28




                                            7
                 Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 8 of 10 Page ID #:40



 1
      docketed). In filing this Answer, Defendant does not waive its objection that
 2
      venue is improper.
 3
                              SEVENTH AFFIRMATIVE DEFENSE
 4
                                                 (Laches)
 5
                   7.       To the extent Plaintiff inexcusably and unreasonably delayed
 6
      the filing of the Complaint, the Complaint is barred, in whole or in part, by the
 7
      doctrine of laches.
 8
                               EIGHTH AFFIRMATIVE DEFENSE
 9
                                           (Impossibility)
10
                   8.       To the extent it is impossible to correct any barrier, Defendant
11
      is not legally responsible to Plaintiff.
12
                                NINTH AFFIRMATIVE DEFENSE
13
                                             (Reserved)
14
                   9.       Reserved.
15
                                TENTH AFFIRMATIVE DEFENSE
16
                                                 (Release)
17
                   10.      Plaintiff may have expressly and/or impliedly released
18
      Defendant from the acts and/or omissions alleged in the Complaint. To the extent
19
      Plaintiff did so, Plaintiff is barred from filing suit against the Defendant.
20
                             ELEVENTH AFFIRMATIVE DEFENSE
21
                                             (Reserved)
22
                   11.      Reserved.
23
                              TWELFTH AFFIRMATIVE DEFENSE
24
                         (Removal of Any Barrier Not Readily Achievable)
25
                   12.      To the extent there is a barrier prohibited by applicable law, the
26
      removal of such barrier is not readily achievable.
27

28




                                             8
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 9 of 10 Page ID #:41



 1
                           THIRTEENTH AFFIRMATIVE DEFENSE
 2
                  (Goods and Services Available Through Alternative Methods)
 3
                    13.   To the extent there is a barrier prohibited by applicable law and
 4
      the removal of such barrier is not readily achievable, Defendant nonetheless made
 5
      such goods and services available through alternative methods.
 6
                          FOURTEENTH AFFIRMATIVE DEFENSE
 7
                          (Alternative Methods Not Readily Achievable)
 8
                    14.   To the extent there is a barrier prohibited by applicable law and
 9
      the removal of such barrier is not readily achievable, Defendant could not make
10
      such goods and services available through alternative methods because such
11
      alternative methods were not readily achievable.
12
                            FIFTEENTH AFFIRMATIVE DEFENSE
13
                                           (Reserved)
14
                    15.   Reserved.
15
                            SIXTEENTH AFFIRMATIVE DEFENSE
16
                                           (Mootness)
17
                    16.   The Complaint is moot because, inter alia, if there was any
18
      barriers (which is not admitted herein), such barriers have been removed.
19
                          SEVENTEENTH AFFIRMATIVE DEFENSE
20
                            (Other Applicable Affirmative Defenses)
21
                    17.   Defendant hereby adopts and incorporates by reference any and
22
      all other affirmative defenses asserted or to be asserted by any other defendants
23
      responding to the Complaint to the extent Defendant may share in such affirmative
24
      defenses.
25
                    WHEREFORE, Defendant prays for judgment as follows:
26
                    (a)   For a judgment that Plaintiff take nothing;
27

28




                                             9
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 7 Filed 01/25/19 Page 10 of 10 Page ID #:42



 1
                  (b)   That judgment be entered in favor of Defendant;
 2
                  (c)   For attorneys’ fees to the extent recoverable by Defendant
 3
      under applicable law;
 4
                  (d)   For the costs of suit incurred herein; and
 5
                  (e)   For such other and further relief as the Court deems just and
 6
      proper.
 7
      Dated: January 25, 2019               Hinson Gravelle & Adair LLP
 8
                                            By: /s/ Douglas Gravelle
 9
                                            Douglas Gravelle, Attorneys for Thrifty Oil
10                                          Co.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           10
                 Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
